GREEN, Judge.
... The findings show that the matter of the application of the overpayments for the years 1916, 1917, and. 1918 in the total amoiint of ...$4,302.99 was not finally determined by the Commissioner until June 26, 1924;: when he directed the collector, to apply the amount of .these overpayments' to the h'aíaoce’ du'e oh .the 1920_ taxes. While some further, action was taken with reference to the. balancé'fhejj "remaining on' the 1920 taxes, no fiirth'er action was taken with reference’to this credit either by the Commissioner or the collector.' ,
It follows, .that the credit thus allowed was made.while the.Revenue Act of 1924 !was in force and the matter of interest would be controlled thereby. The statute then prevailing. (Revenue Act 1924, §1019, 26 USCA § 153; note) allowed mterest “at the, rate of 6 per centum, per annum from the date such ico tax was paid to, .the due ‘date of the amount against which the credit is taken.” In the case of Riverside & Dan River Cotton Mills v. United States, 37 F.(2d.) 965, 69 Ct. Cl. 70, 75, we held that where_the tax. was paid in installments, as the 1920 tax was paid in this pase, the words “due datr meant the date provided for the payment of the installments. These matters being decided, it is conceded by defendant that plaintiff” has" not received the full i amount ofi interest to which,it is entitled.
The -plaintiff- is ¡entitled to recover, but 'béforé judgment!is-entered-counsel for the respective párties may submit to the court . a .stipulation as to .the exact amount of interest which should be entered in accordance with this opinion, if they can agree théréon. Tf not, they may submit computations of thisi.amount as they respectively consider, it should be determined, and upon consideration thereof the court will enter .final judg’'merit.
BOOTH, Chief Justice, and WILLIAMS and LITTLETON, Judges, concur.
WHALEY, .Judge, took no f part in the consideration- qr„,.decision, of,: this case.,; :.